UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4446



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAKEEL ABDUL SABUR, a/k/a Willie Lee Seward,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CR-99-73)


Submitted:   November 3, 2000          Decided:     November 21, 2000


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig P. Tiller, DAVIDSON, SAKOLOSKY, MOSELEY & TILLER, P.C.,
Lynchburg, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Ray B. Fitzgerald, Jr., Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wakeel Abdul Sabur appeals the district court’s order denying

his motion to withdraw guilty plea and the sentence imposed as a

result of the guilty plea.    We have reviewed the record and the

district court’s opinion denying Sabur’s motion to withdraw his

plea and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See United States v. Sabur, No.

CR-99-73 (W.D. Va. May 31, 2000).         Moreover, we disagree with

Sabur’s contention on appeal that his plea agreement precluded

enhancement of his sentence following a finding that he was a

career criminal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2